NOYES, Judge,
dissenting.
Father’s parental rights were severed because he was serving a prison sentence “of such a length that the child will be deprived of a normal home for a period of years.” A.R.S. § 8-533(B)(4). The sentence was 5.25 calendar years, of which 1.5 years remained when the severance hearing began in June 1994.
No prior Arizona case comes close to holding that parental rights can be severed because of a 5.25-year sentence when the parent will be out of prison within 1.5 years of the hearing and when, prior to going to prison, the parent had a seven-year relationship with the child and was the child’s residential parent. I do not discuss the eases here because the majority has done so in enough detail to make clear that those cases involve far longer sentences and far more aggravated factors than exist in this case.
The juvenile court in this case did not find that father was unfit, it did not find that father had abandoned the child, it did not find that contact with father would be harmful to the child. But the child persuaded the experts that she was genuinely adamant about being adopted by stepfather. The court found that the child was bonded with stepfather and viewed him as her father and that she was not now bonded with father and did not want to communicate with him. (The court also found some credible evidence that mother and stepfather had interfered with attempts by father to communicate with the child.) Although stepfather appears to be a better parent than father, and mother appears to be in a healthier marriage than the one she had with father, no one claims that the law allows severance on grounds that the replacement parent is of better quality than the original or that the new marriage is better than the old.
I respectfully suggest that there was far too much emphasis on adoption issues in this severance hearing. The expert testimony focused exclusively on adoption issues and the new family unit. Without the adoption advocacy and the fitness of stepfather as an adoptive parent, no one would seriously contend or conclude that father’s parental rights should be severed because he had 1.5 years remaining on a 5.25-year prison sentence.
The length of father’s prison sentence was not a cause of the problems in the parent-child relationship. From the new family unit’s perspective, the problem with father’s prison sentence was that it was too short—he would soon be out of prison and asking for visitation. On this record, any visitation-related issues should have been resolved in domestic relations court, not by severing father’s parental rights.
I do not agree that Arizona law allows the social engineering that severance advocates will claim this opinion permits, despite the disclaimers in the opinion itself. I respectfully dissent.